Per Curiam :
The plaintiffs alleged a cause of action against these defendants. They failed before the referee, and the defendants obtained a judgment on their counterclaim. The plaintiffs have appealed from the judgment for the defendants upon that determination, and have clearly the right to review it. The action may be continued by and against the original parties, notwithstanding the assignment, under section 756 of the Code of Civil Procedure. The motion should, therefore, be denied, with ten dollars costs. Present—Ingraham, P. J., Laughlin, Clarke, Scott and Miller, JJ. Motion denied, with ten dollars costs.